04/11/2022



                                                                                           Case Number: DA 22-0133




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 22-0133

MEGAN SAYLER,

            Petitioner and Appellee,
                                                             SECOND ORDER OF MEDIATOR
      v.
                                                                         APPOINTMENT
YAN SUN,

            Respondent and Appellant.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        On April 6, 2022, Addison Sessions was appointed as mediator; he has since
informed this office that he must decline the appointment.
        ACCORDINGLY, the appointment of Mr. Sessions is rescinded, and
        IT IS ORDERED THAT MATTHEW B. GALLINGER, whose name appears
next on the list of attorneys desiring appointment as mediators for Domestic Relations
appeals which is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to
conduct the mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this April 11, 2022.



                                                               6H
                                          Bowen Greenwood, Clerk of the Supreme Court

c:     Melinda Ann Driscoll, Morgan E. Dake, Penelope S. Strong, Matthew B.
Gallinger